Citation Nr: 1202351	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to October 1966.
 
The issue of entitlement to an increased rating for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.

The issue of entitlement to service connection for hypertension comes before the Board on appeal from an April 2008 rating decision by the RO.  A notice of disagreement was received in May 2008, a statement of the case was issued in November 2008, and a substantive appeal was received in November 2008.
  
The Veteran testified at a personal RO hearing in January 2010 with respect to both issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The present appeal includes the issue of entitlement to an increased rating for PTSD.  The Veteran was afforded a VA examination in February 2008 in connection with his initial service connection claim, which was granted in the April 2008 rating decision.  In May 2008, the Veteran filed a claim for an increased rating, which was denied in the current rating decision on appeal.  He has not been afforded a new VA examination.  At the time of the February 2008 VA examination, the Veteran was not receiving any psychiatric treatment.  However, a January 2010 VA treatment record indicated that the Veteran reported that he had an increase in his PTSD symptoms that was triggered by his wife's recent surgery causing him distressful intrusive thoughts.  The assessment indicated that the Veteran continued to report moderate to high levels of PTSD symptoms.  Further, at the January 2010 hearing, he also testified that he was going to need psychiatric medications soon.  Moreover, a May 2010 statement from the Veteran's representative also indicated that a new examination was necessary because the record did not adequately reveal the current state of the Veteran's disability.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the additional evidence discussed above, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD. 

The Veteran is also seeking entitlement to service connection for hypertension to include as secondary to his service-connected PTSD.  As pointed out in the May 2010 statement by the Veteran's representative, the Veteran has not been afforded a VA examination with respect to this issue.  Given the nature of this issue, the Board finds that the Veteran must be afforded a VA examination to determine whether the Veteran's hypertension is proximately due to or aggravated by his service-connected PTSD pursuant to 38 C.F.R. § 3.310.  Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, the VA examiner should also opine whether the Veteran's hypertension is directly related to service.  

Lastly, the Veteran has indicated that he receives continuing medical treatment at the VA.  However, the most recent VA treatment records associated with the claims file are from March 2010.  Further, the Virtual VA paperless claims processing system (Virtual VA) also does not currently include any VA treatment records.  Accordingly, as VA medical records are constructively of record and must be obtained, the RO should associate the Veteran's VA treatment records from March 2010 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate the Veteran's VA treatment records from March 2010 to the present with the Veteran's record.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, to include whether the Veteran has any occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score should also be reported

3.  The Veteran should be afforded an appropriate VA examination for the purpose of determining the nature and etiology of his hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

 a)  Is it at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension was caused by the Veteran's service-connected PTSD?

 b)  Is it at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension has been aggravated by the Veteran's service-connected PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

 c)  Is it at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension is causally related to service?

 A detailed rational should be provided for all opinions expressed.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal.  Unless the benefits sought are granted in full, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


